DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Weatherbee on 8/25/22.
The application has been amended as follows: 
Claim 1 line 21, please delete “factor.”, and add “factor, wherein the intraocular lens includes an optic zone contiguous with one or more supporting structures; and the intraocular lens includes an internal cavity at least partially filled with a fluid, the fluid being configured to move within the internal cavity to vary a power of the intraocular lens”.
Claim 12 line 17, please delete “…output factor.”, and add “…output factor, wherein the intraocular lens includes an optic zone contiguous with one or more supporting structures; and the intraocular lens includes an internal cavity at least partially filled with a fluid, the fluid being configured to move within the internal cavity to vary a power of the intraocular lens”.
Claim 20 line 28, please delete “...the second imaging device.”, and add “…the second imaging device, wherein the intraocular lens includes an optic zone contiguous with one or more supporting structures; and the intraocular lens includes an internal cavity at least partially filled with a fluid, the fluid being configured to move within the internal cavity to vary a power of the intraocular lens”.
Please cancel claims 5 and 14.


Allowable Subject Matter
Claims 1- 4, 6- 13, and 15- 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, either singularly or in combination, fairly teaches or suggests applicant’s claimed invention wherein applicant recites, among other limitations, ” the intraocular lens includes an optic zone contiguous with one or more supporting structures; and the intraocular lens includes an internal cavity at least partially filled with a fluid, the fluid being configured to move within the internal cavity to vary a power of the intraocular lens.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAP 2019/ 0209242 discloses systems and methods for intraocular lens selection include obtaining one or more pre-operative measurements of an eye; selecting, from a plurality of historical IOL implantation records, a subset of historical IOL implantation records for evaluating a first plurality of prediction model candidates; evaluating the first plurality of prediction model candidates; selecting a first prediction model from the first plurality of prediction model candidates based on the evaluating; calculating, using the selected first prediction model, a plurality of estimated post-operative MRSE values based on a set of IOL powers and the one or more pre-operative measurements of the eye; determining a first IOL power corresponding to a first estimated post-operative MRSE value that matches a predetermined post-operative MRSE value; and providing the determined first IOL power to a user to aid in selection of an IOL for implantation in the eye.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov